Case 7:19-mj-02890-MRG Document1 Filed 03/22/19 Page 1 of 2

Approved by: LLLE | ] 9 M AG - yy R ©

ANDREW ROUCHKA®
Special Assistant United States Attorney

 

Before: THE HONORABLE MARTIN R. GOLDBERG
United States Magistrate Judge
Southern District of New York

—_ —_ _ — —_ — — — — — - - - — - — —_ —_ —_ —_ -x
UNITED STATES OF AMERICA : MISDEMEANOR
COMPLAINT
-V- Violation of
NYVATL 512
ERIC LEE ROBINSON
: COUNTY OF OFFENSE:
Defendant ORANGE
— — —_ —_ —_ - — —_ — —_ —_ — _— — - -_ - — — — -xX

SOUTHISN DISTRICT OF NEW YORK, ss.:

MATTHEW PROUT, being duly sworn, deposes and says

that he is a Court Liaison assigned to the Provost Marshal
Office, at the United States Military Academy, West Point,
New York, and charges as follows:

COUNT ONE

On or about February 10, 2019, at the United States
Military Academy, West Point, New York, within the special
Maritime and territorial jurisdiction of the United States,
in the Southern District of New York, ERIC LEE ROBINSON,
the defendant, unlawfully, knowingly, and willfully
operated a motor vehicle upon a public road while knowing,
or having reason to know, that the state motor vehicle
registration for said vehicle had been suspended, revoked,
er otherwise withdrawn by the commissioner, to-wit, the
defendant was observed operating his motor vehicle at
Thayer Gate and an investigation revealed that the
defendant's state motor vehicle registration had been
suspended.

{New York Vehicle and Traffic Law, Section 512)

 
Case 7:19-mj-02890-MRG Document1 Filed 03/22/19 Page 2 of 2

The basis for the deponent’s knowledge and for the
foregoing charges are, in part, as follows:

1. I am Court Liaison, assigned to the Provost Marshal
Office, at the United States Military Academy, West Point,
New York, which is located in the Southern District of New
York.

2. On or about February 10, 2019 at approximately 12:14
p.m., MP Officer Constable, was conducting Random Anti-
Terrorism Measure Searches (RAMS) at Thayer Gate when the
vehicle the defendant was driving was selected to be
searched. After checking on the defendant’s driver's
license and vehicle registration, it was discovered that
vehicle's registration was suspended.

3. The defendant was issued a District Court Violation
Notice for operating a motor vehicle while registration is
suspended (DCVN number 8005627/SY10).

WHEREFORE, Geponent prays that the above-named defendant be
imprisoned or bailed, as the case may be.

MATTHEW PROUT
Court Liatson

Sworn to betore me this
22nd, day March, 2019

 

HONORABLE MARPEN-R, GOLDBERG
United States Magistrate Judge
Southern District of New York

 
